COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Bruce Egrim Joseph v. The State of Texas

Appellate case number:    01-14-00737-CR

Trial court case number: 05-DCR-043408A

Trial court:              268th District Court of Fort Bend County

Date motion filed:        January 5, 2015

Party filing motion:      Appellant

       The en banc court has voted to deny appellant’s motion for en banc reconsideration. It is
ordered that the motion for en banc reconsideration is denied.


Judge’s signature: /s/_Jane Bland
                     Acting for the En Banc Court*

Date: February 10, 2015




*
 En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.